Title: Enclosure: Draught of a treaty of Amity and Commerce between –– and the United states of America, 11 May 1786
From: American Commissioners
To: 


Enclosure
Draught of a treaty of Amity and Commerce between  andthe United states of America.
The parties being willing &c. [as in the draught proposed to Denmark, except in the following passages]
Art. 4 [to be as follows] More especially each party shall have a right to carry any kinds of produce manufactures and merchandize of whatever place they be the growth or manufacture, in their own or any other vessels, to any parts of the dominions of the other, where it shall  be lawful for all persons freely to purchase them, and thence to take produce, manufactures and merchandize, of whatever place or growth, which all persons shall in like manner be free to sell them, paying in both cases such duties charges and fees only as are or shall be paid by the most favoured nation. Nevertheless each party reserves to itself the right, where any nation restrains the transportation of merchandize to the vessels of the country of which it is the growth or manufacture, to establish against such nation retaliating regulations; and also the right to prohibit in their respective countries the exportation or importation of any species of goods or commodities whatsoever when reasons of state shall require it. In this case the subjects or citizens of either of the contracting parties shall not import nor export the merchandize prohibited by the other. But if one of the contracting parties permits any person of their own or any other nation to import or export the same merchandize, the citizens or subjects of the other shall immediately enjoy the same liberty.
Art. 5. Last line, after ‘loaded’ insert ‘or unloaded.’
Art. 9. Add to the end of the clause ‘the antient and barbarous right to wrecks of the sea shall be entirely abolished with respect to the subjects or citizens of the two contracting parties.’
Art. 13. The passage ‘Nevertheless’ &c to run as follows. ‘Nevertheless it shall be lawful to stop such vessels, and to make them unlade such articles in the nearest port, putting them under safe keeping; or to detain them for such length of time as the captors may think necessary to prevent the inconvenience or damage that might ensue from their proceeding; paying however a reasonable compensation for the loss such arrest shall occasion to the proprietors; or it shall be allowed to use in the service of the captors the whole or any part of the military stores so detained, paying the owners the full value of the same, to be ascertained by the current price at the place of it’s destination. But in the case of a vessel so stopped for articles heretofore deemed contraband, if the master will deliver out the goods supposed to be of contraband nature, he shall be admitted to do it, and the vessel shall not in that case be carried into any port, nor further detained, but shall be allowed to proceed on her voiage. Nor shall any such articles be subject to be taken or delayed in any case, if they be not in greater quantity than may be necessary for the use of the ship, or of the persons on it,’ and to remove all doubt respecting the merchandize and effects which shall be subject to the arrangements in this article, it is declared that they are the following, Cannons [&c. as enumerated in the articles of the armed neutrality.]
Art. 20. Add to the clause ‘unless bound thereto by some treaty now existing.’
Art. 22. Strike out ‘or shall be neutral.’
Art. 23. Between ‘places’ and ‘whose’ insert ‘and in general all others.’
Art. 24. For ‘necessaries’ substitute ‘comforts.’
Art. 25. Add to the clause ‘but if any such Consuls shall exercise commerce, they shall be subject to the same laws and usages to which the private individuals of their nation are subject in the same place.’
 